Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Regarding 35 USC § 102/103.
Appl Claims 7, 9-15, 17-19, and 22 are rejected under 35 U.S.C. § 103 as allegedly being obvious over U.S. Pat. Pub. No. 2010/0238271 (PFEIFFER) and U.S. Pat. Pub. No. 2018/0096463 (KIM). Applicant respectfully disagrees.
In order to make a proper prima facie case of obviousness, the Patent Office must demonstrate: (1) that all elements of a rejected claim are taught or suggested in the prior art. KSR v. Teleflex, 127 S. Ct. 1727, 1740-1741 (2007); In re Vaeck, 20 U.S.P.Q.2d 1438, 1442 (Fed. Cir. 1991); (2) that there is an apparent reason to combine the prior art elements in the manner claimed. KSR v. Teleflex, 127 S. Ct. 1740-1741 (2007); and, (3) that the result is predictable. Id. In making this determination, the Patent Office must examine the prior art, design demands, marketplace demands, and the background knowledge of a person of ordinary skill in the art. Id.
Claim 1: Solely in an effort to expedite prosecution and not acquiesce to the Office’s rejection, Claim 1 has been amended to recite, in part,
acquire three-dimensional shape data representing a three-dimensional shape of an object based on images captured in a plurality of directions, the three-dimensional shape data including a plurality of elements corresponding to a surface of the object and an element corresponding to an internal part of the object; and
delete, based on a distance image representing a distance between an image capturing apparatus and the object, the element corresponding to the internal part of the object from the acquired three-dimensional shape data.
Applicant submits that independent Claims 9-10 include similar amendments or features. As such, the below analysis will also apply to independent Claims 9-10. Applicant further submits Claims 7 an d9-10 have been amended to include the features of Claim 20 which the Examiner has indicated as allowable subject matter (Office Action p. 3). As such, Claims 7, 9-15, 17-19, and 22 are allowable.
Applicant further submits that PFEIFFER and KIM, whether considered individually or in proper combination, still do not teach or suggest the aforementioned features recited in independent Claim 7. That is to say, KIM does not remediate the deficiencies of PFEIFFER, and therefore, the aforementioned features of the present invention recited in independent Claim 7, still does not result.icant argues:
Examiner replies that:
During a final search, prior art related to the amended claims was found. The amendment(s) are rejected in detail under the § 102/103 headings below. Examiner is available to discuss the action via interview.
Allowable Subject Matter
Claim 21, 23 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed 
Claim(s) 7, 9-15, 17-19, 22, 24-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pfeiffer U.S. Patent/PG Publication 20100238271 in view of Kim U.S. Patent/PG Publication 20180096463 and Collet U.S. Patent/PG Publication 20170004649.
Regarding claim 7:
 An image processing apparatus comprising: 
one or more memories storing instructions; and one or more processors executing the instructions to; (Pfeiffer [0027]: The image data generated by the image sensor device 14 is in this way transferred via an interface 24 to a computing unit 18 for photogrammetric evaluation.)
acquire three-dimensional shape data representing a three-dimensional shape of an object based on images captured in a plurality of directions (Pfeiffer: [0034] In all of the embodiments, the camera 30 preferably permanently records images of the photogrammetrically marked base plate 12 during the scanning of the inner wall and transfers these images to the computing unit 18, which uses these image sequences to calculate, applying the methods of photogrammetry known to those skilled in the art, the respective spatial position of the camera 30 and, derived therefrom, the spatial position of the sensing end 32 rigidly connected with the camera 30. This produces a point cloud of spatial points, the vast majority of which consists of space coordinates of the inner wall of the footwear, mixed with few spatial points that reproduce sensing positions in the interior of the cavity, especially when no contact signal is used.)(Pfeiffer [0029]: Rather than one camera, it is possible to provide two or more cameras which then view the surface 12 at different angles.)
the three-dimensional shape data including a plurality of elements corresponding to a surface of the object (Pfeiffer [0036]: Along a cutting line 42, a convex envelope 44 of the interior is produced as is established from the point cloud by the computing unit 18.)
and an element corresponding to an internal part of the object (Pfeiffer [0036]: can be seen that points 46 of the point cloud 40 do not lie on the envelope 44. The evaluation program is configured such that it recognizes points that do not lie on the convex envelope of the internal spatial shape and, out of the generated point cloud, thus automatically identifies such points as not being part of the internal shape of the footwear)
delete, the element corresponding to the internal part of the object from the acquired three-dimensional shape data (Pfeiffer [0036]: It can be seen that points 46 of the point cloud 40 do not lie on the envelope 44. The evaluation program is configured such that it recognizes points that do not lie on the convex envelope of the internal spatial shape and, out of the generated point cloud, thus automatically identifies such points as not being part of the internal shape of the footwear and deletes them from the 3D model.).
Pfeiffer discloses the above elements in several embodiments.  With the embodiments being disclosed in a single reference, one of ordinary skill in the art at the time of the filing of the invention being aware of one embodiment would also have been aware of the others, and it would have been obvious to one of ordinary skill in the art at the time of the filing of the invention to have combined these elements from two or more embodiments into a single arrangement for the benefit of enjoying the advantages of all the embodiments disclosed combined into a single arrangement.
For the purposes of compact prosecution and for further clarity, in a related field of endeavor, Kim teaches:
acquire three-dimensional shape data representing a three-dimensional shape of an object based on images captured in a plurality of directions (Kim [0028] At 202, a collection of 2D images of an object may be received. As mentioned above, the images received at 202 may capture the object from different viewpoints to form multiple views of the scene. FIG. 3 illustrates one example of capturing 2D images of an object 300 from different viewpoints 302. In the example shown in FIG. 3, the images of the object 300 are captured from viewpoints 302a-d, where the cameras are placed. In some implementations, operations involved in 202 may be implemented by an image component the same as or substantially similar to the image component 104 illustrated and described herein. )
delete the element corresponding to the internal part of the object from the acquired three-dimensional shape data (Kim [0005] Embodiments can provide enhanced removing of noise and outliers from one or more point sets generated by image-based 3D reconstruction techniques. In accordance with the disclosure, input images and corresponding depth maps can be used to remove pixels that are geometrically and/or photometrically inconsistent with the colored surface implied by the input images.) (Kim [0040] At 214, for each point in the point set obtained at 206, whether the point can be kept in the set can be determined based on the distance value, photometric consistency value, and/or the visibility value determined at 208, 210, and 212, respectively. For this determination, operations involved in 214 may include implementing the following conditions: -t.sub.d<d(p)<0, (8) p(p)<t.sub.p, (9) v(p)>t.sub.v, (10) where t.sub.d<.delta., t.sub.p, and t.sub.v are thresholds for distance, photometric consistency, and visibility, respectively. It is noted that .delta. can influence the possible thickness of reconstructed features of the object, t.sub.d can decide how much deviation from the surface we allow and thus controls the level of removed noise.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to remove noise points as taught by Kim. The rationale for doing so would have been to more accurately map the object by removing unnecessary and incorrect points where Pfeiffer teaches remove unwanted points, and Kim provides additional methods for removing unwanted points. Therefore it would have been obvious to combine Kim with Pfeiffer to obtain the invention.

based on a distance image representing a distance between an image capturing apparatus and the object  (Collet [0037] A depth map may include a two-dimensional ("2D") pixel area encompassing the respective point clouds, where each pixel in the 2D pixel area may represent a depth value, such as a distance in, for example, centimeters, millimeters, or the like, of a point in either point cloud from the point of view of the image. In particular, both point clouds are projected into every image to compute a PCST depth map and a PCSL depth map. If multiple points fall in a single pixel, the concurrent points are divided according to clusters of their respective neighboring points. The point belonging to the cluster of points which is closest to the point of view of the image is retained. The farther point, being hidden, is discarded for the purposes of the depth map. The final 3D point chosen for each depth map is the point with highest confidence in the closest cluster.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to delete unseen objects as taught by Collet. The motivation for doing so would have been to delete farther points as they cannot be seen and are not needed (Collet [0037]). Therefore it would have been obvious to combine Collet with Pfeiffer to obtain the invention.
Regarding claim 9:
An image processing apparatus comprising: 
one or more memories storing instructions; and one or more processors executing the instructions to; (Pfeiffer [0027]: The image data generated by the image sensor device 14 is in this way transferred via an interface 24 to a computing unit 18 for photogrammetric evaluation.)
acquire three-dimensional shape data representing a three-dimensional shape of an object based on images captured by a plurality of cameras (Pfeiffer: [0034] In all of the embodiments, the camera 30 preferably permanently records images of the photogrammetrically marked base plate 12 during the scanning of the inner wall and transfers these images to the computing unit 18, which uses these image sequences to calculate, applying the methods of photogrammetry known to those skilled in the art, the respective spatial position of the camera 30 and, derived therefrom, the spatial position of the sensing end 32 rigidly connected with the camera 30. This produces a point cloud of spatial points, the vast majority of which consists of space coordinates of the inner wall of the footwear, mixed with few spatial points that reproduce sensing positions in the interior of the cavity, especially when no contact signal is used.)(Pfeiffer [0029]: Rather than one camera, it is possible to provide two or more cameras which then view the surface 12 at different angles.)
the three-dimensional shape data including a plurality of elements corresponding to a surface of the object (Pfeiffer [0036]: Along a cutting line 42, a convex envelope 44 of the interior is produced as is established from the point cloud by the computing unit 18.)
and an element corresponding to an internal part of the object (Pfeiffer [0036]: can be seen that points 46 of the point cloud 40 do not lie on the envelope 44. The evaluation program is configured such that it recognizes points that do not lie on the convex envelope of the internal spatial shape and, out of the generated point cloud, thus automatically identifies such points as not being part of the internal shape of the footwear)
 the element corresponding to the internal part of the object from the acquired three-dimensional shape data. (Pfeiffer [0036]: It can be seen that points 46 of the point cloud 40 do not lie on the envelope 44. The evaluation program is configured such that it recognizes points that do not lie on the convex envelope of the internal spatial shape and, out of the generated point cloud, thus automatically identifies such points as not being part of the internal shape of the footwear and deletes them from the 3D model.).

For the purposes of compact prosecution and for further clarity, in a related field of endeavor, Kim teaches:
acquire three-dimensional shape data representing a three-dimensional shape of an object based on images captured by a plurality of cameras (Kim [0028] At 202, a collection of 2D images of an object may be received. As mentioned above, the images received at 202 may capture the object from different viewpoints to form multiple views of the scene. FIG. 3 illustrates one example of capturing 2D images of an object 300 from different viewpoints 302. In the example shown in FIG. 3, the images of the object 300 are captured from viewpoints 302a-d, where the cameras are placed. In some implementations, operations involved in 202 may be implemented by an image component the same as or substantially similar to the image component 104 illustrated and described herein. )
correct the acquired three-dimensional shape data based on information indicating whether the element corresponding to the internal part of the object from the acquired three-dimensional shape data. (Kim [0005] Embodiments can provide enhanced removing of noise and outliers from one or more point sets generated by image-based 3D reconstruction techniques. In accordance with the disclosure, input images and corresponding depth maps can be used to remove pixels that are geometrically and/or photometrically inconsistent with the colored surface implied by the input images.) (Kim [0040] At 214, for each point in the point set obtained at 206, whether the point can be kept in the set can be determined based on the distance value, photometric consistency value, and/or the visibility value determined at 208, 210, and 212, respectively. For this determination, operations involved in 214 may include implementing the following conditions: -t.sub.d<d(p)<0, (8) p(p)<t.sub.p, (9) v(p)>t.sub.v, (10) where t.sub.d<.delta., t.sub.p, and t.sub.v are thresholds for distance, photometric consistency, and visibility, respectively. It is noted that .delta. can influence the possible thickness of reconstructed features of the object, t.sub.d can decide how much deviation from the surface we allow and thus controls the level of removed noise.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to remove noise points as taught by Kim. The rationale for doing so would have been to more accurately map the object by removing unnecessary and incorrect points where Pfeiffer teaches remove unwanted points, and Kim provides additional methods for removing unwanted points. Therefore it would have been obvious to combine Kim with Pfeiffer to obtain the invention.
Pfeiffer does not expressly disclose  deleting elements based on distance from the camera. In a related field of endeavor, Collett teaches:
deleting(Collet [0037] A depth map may include a two-dimensional ("2D") pixel area encompassing the respective point clouds, where each pixel in the 2D pixel area may represent a depth value, such as a distance in, for example, centimeters, millimeters, or the like, of a point in either point cloud from the point of view of the image. In particular, both point clouds are projected into every image to compute a PCST depth map and a PCSL depth map. If multiple points fall in a single pixel, the concurrent points are divided according to clusters of their respective neighboring points. The point belonging to the cluster of points which is closest to the point of view of the image is retained. The farther point, being hidden, is discarded for the purposes of the depth map. The final 3D point chosen for each depth map is the point with highest confidence in the closest cluster.)

Regarding claim 10:
The claim is a/an parallel version of claim 1. As such it is rejected under the same teachings.
Regarding claim 11:
    (New) The image processing apparatus according to claim 7, has all of its limitations taught by Pfeiffer in view of Kim. Kim further teaches  wherein the three-dimensional shape data representing the three-dimensional shape of the object is generated based on the images captured in the plurality of directions using a method based on a volume intersection method (Kim [0016]: visual hull).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use visual hull as taught by Kim. The rationale for doing so would have been a simple substitution of data gathering, where Pfeiffer uses cameras to obtain a point cloud, and Kim uses cameras to obtain a point cloud, and the end result is a 3D object, merely with a simple substitution for generation. Therefore it would have been obvious to combine Kim with Pfeiffer to obtain the invention.
Regarding claim 12:
    (New) The image processing apparatus according to claim 7, has all of its limitations taught by Pfeiffer in view of Kim. Kim further teaches  wherein the three-dimensional shape data representing the three-dimensional shape of the object is generated based on images representing a region of the object extracted from the images captured in the plurality of directions (Kim [0016]: Some methods use accurate foreground segmentation of a dense image set to refine the bounding volume of the object).
Therefore, it would have been obvious before the effective filing date of the claimed invention to use visual hull as taught by Kim. The rationale for doing so would have been a simple substitution of data gathering, where Pfeiffer uses cameras to obtain a point cloud, and Kim uses cameras to obtain a point cloud, and the end result is a 3D object, merely with a simple substitution for generation. Therefore it would have been obvious to combine Kim with Pfeiffer to obtain the invention.
Regarding claim 13:
    (New) The image processing apparatus according to claim 7, has all of its limitations taught by Pfeiffer in view of Kim. Pfeiffer further teaches  wherein the three-dimensional shape data is data expressed by point cloud (Pfeiffer: [0034] This produces a point cloud of spatial points, the vast majority of which consists of space coordinates of the inner wall of the footwear, mixed with few spatial points that reproduce sensing positions in the interior of the cavity, especially when no contact signal is used.)
Regarding claim 14:
    (New) The image processing apparatus according to claim 7, has all of its limitations taught by Pfeiffer in view of Kim. Pfeiffer further teaches  wherein the element corresponding to the internal part of the object is surrounded by an element corresponding to the surface of the object and another element corresponding to the internal part of the object (Pfeiffer Fig. 3: Multiple interior points 46 which surround each other, further surrounded by exterior points 44).
Regarding claim 15:
    (New) The image processing apparatus according to claim 7, has all of its limitations taught by Pfeiffer in view of Kim. Pfeiffer further teaches  wherein the element corresponding to the internal part of the object is surrounded by other elements corresponding to the internal part of the object (Pfeiffer Fig. 3: Multiple interior points 46 which surround each other, further surrounded by exterior points 44).
Regarding claim 17:
    (New) The image processing apparatus according to claim 7, has all of its limitations taught by Pfeiffer in view of Kim. Kim further teaches  wherein the internal part of the object is not included in the images captured in the plurality of directions (Kim [0005] Embodiments can provide enhanced removing of noise and outliers from one or more point sets generated by image-based 3D reconstruction techniques. In accordance with the disclosure, input images and corresponding depth maps can be used to remove pixels that are geometrically and/or photometrically inconsistent with the colored surface implied by the input images.) (Kim [0040] At 214, for each point in the point set obtained at 206, whether the point can be kept in the set can be determined based on the distance value, photometric consistency value, and/or the visibility value determined at 208, 210, and 212, respectively. For this determination, operations involved in 214 may include implementing the following conditions: -t.sub.d<d(p)<0, (8) p(p)<t.sub.p, (9) v(p)>t.sub.v, (10) where t.sub.d<.delta., t.sub.p, and t.sub.v are thresholds for distance, photometric consistency, and visibility, respectively. It is noted that .delta. can influence the possible thickness of reconstructed features of the object, t.sub.d can decide how much deviation from the surface we allow and thus controls the level of removed noise.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to remove noise points as taught by Kim. The rationale for doing so would have been to more accurately map the object by removing unnecessary and incorrect points where Pfeiffer teaches remove unwanted points, and Kim provides additional methods for removing unwanted points. Therefore it would have been obvious to combine Kim with Pfeiffer to obtain the invention.
Regarding claim 18:
    (New) The image processing apparatus according to claim 7, has all of its limitations taught by Pfeiffer in view of Kim. Kim further teaches  wherein the internal part of the object is not captured by a plurality of image capturing apparatuses in the plurality of directions (Kim [0005] Embodiments can provide enhanced removing of noise and outliers from one or more point sets generated by image-based 3D reconstruction techniques. In accordance with the disclosure, input images and corresponding depth maps can be used to remove pixels that are geometrically and/or photometrically inconsistent with the colored surface implied by the input images.) (Kim [0040] At 214, for each point in the point set obtained at 206, whether the point can be kept in the set can be determined based on the distance value, photometric consistency value, and/or the visibility value determined at 208, 210, and 212, respectively. For this determination, operations involved in 214 may include implementing the following conditions: -t.sub.d<d(p)<0, (8) p(p)<t.sub.p, (9) v(p)>t.sub.v, (10) where t.sub.d<.delta., t.sub.p, and t.sub.v are thresholds for distance, photometric consistency, and visibility, respectively. It is noted that .delta. can influence the possible thickness of reconstructed features of the object, t.sub.d can decide how much deviation from the surface we allow and thus controls the level of removed noise.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to remove noise points as taught by Kim. The rationale for doing so would have been to more accurately map the object by removing unnecessary and incorrect points where Pfeiffer teaches remove unwanted points, and Kim provides additional methods for removing unwanted points. Therefore it would have been obvious to combine Kim with Pfeiffer to obtain the invention.
Regarding claim 19:
    (New) The image processing apparatus according to claim 7, has all of its limitations taught by Pfeiffer in view of Kim. Kim further teaches  wherein the element corresponding to the internal part of the object is deleted based on information representing whether a region corresponding to an element included in the acquired three-dimensional shape data of the object is captured by a plurality of image capturing apparatuses (Kim [0005] Embodiments can provide enhanced removing of noise and outliers from one or more point sets generated by image-based 3D reconstruction techniques. In accordance with the disclosure, input images and corresponding depth maps can be used to remove pixels that are geometrically and/or photometrically inconsistent with the colored surface implied by the input images.) (Kim [0040] At 214, for each point in the point set obtained at 206, whether the point can be kept in the set can be determined based on the distance value, photometric consistency value, and/or the visibility value determined at 208, 210, and 212, respectively. For this determination, operations involved in 214 may include implementing the following conditions: -t.sub.d<d(p)<0, (8) p(p)<t.sub.p, (9) v(p)>t.sub.v, (10) where t.sub.d<.delta., t.sub.p, and t.sub.v are thresholds for distance, photometric consistency, and visibility, respectively. It is noted that .delta. can influence the possible thickness of reconstructed features of the object, t.sub.d can decide how much deviation from the surface we allow and thus controls the level of removed noise.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to remove noise points as taught by Kim. The rationale for doing so would have been to more accurately map the object by removing unnecessary and incorrect points where Pfeiffer teaches remove unwanted points, and Kim provides additional methods for removing unwanted points. Therefore it would have been obvious to combine Kim with Pfeiffer to obtain the invention.
Regarding claim 22:
    (New) The image processing apparatus according to claim 7, has all of its limitations taught by Pfeiffer in view of Kim. Pfeiffer further teaches  wherein an element corresponding to the surface of the object is an element used for generating a virtual viewpoint image, and the element corresponding to the internal part of the object is not an element used for generating the virtual viewpoint image  (Pfeiffer [0036]: It can be seen that points 46 of the point cloud 40 do not lie on the envelope 44. The evaluation program is configured such that it recognizes points that do not lie on the convex envelope of the internal spatial shape and, out of the generated point cloud, thus automatically identifies such points as not being part of the internal shape of the footwear and deletes them from the 3D model.).
For the purposes of compact prosecution and for further clarity, in a related field of endeavor, Kim teaches:
wherein an element corresponding to the surface of the object is an element used for generating a virtual viewpoint image, and the element corresponding to the internal part of the object is not an element used for generating the virtual viewpoint image  (Kim [0025] The 3D model reconstruction component 116 can be configured to construct or reconstruct a 3D model using points p that are kept by point filtering component 114. The 3D reconstruction performed by 3D model reconstruction component 116 may employ any image-based technique that reconstructs scene geometry in the form of depth maps and any surface reconstruction technique that takes a point set as input. Examples of some of the 3D reconstruction techniques can include techniques proposed by Calakli, et al., Collins, Fuhrmann, et al., Fuhrmann, Kazhdan, et al., Kim, Ummenhofer, et al., Zhang, all of which are incorporated by reference in their entirety herein.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to remove noise points as taught by Kim. The rationale for doing so would have been to more accurately map the object by removing unnecessary and incorrect points where Pfeiffer teaches remove unwanted points, and Kim provides additional methods for removing unwanted points. Therefore it would have been obvious to combine Kim with Pfeiffer to obtain the invention.
Regarding claim 24:
The claim is a/an parallel version of claim 12. As such it is rejected under the same teachings.
Regarding claim 25:
The claim is a/an parallel version of claim 13. As such it is rejected under the same teachings.
Regarding claim 26:
The claim is a/an parallel version of claim 14. As such it is rejected under the same teachings.
Regarding claim 27:
The claim is a/an parallel version of claim 15. As such it is rejected under the same teachings.
Regarding claim 28:
The claim is a/an parallel version of claim 17. As such it is rejected under the same teachings.
Regarding claim 29:
The claim is a/an parallel version of claim 18. As such it is rejected under the same teachings.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PRINGLE-PARKER whose telephone number is (571)272-5690 and e-mail is jason.pringle-parker@uspto.gov. The examiner can normally be reached on 8:30am-5:00pm est Monday-Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Barry Drennan can be reached on (571) 270-7262. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information 
/JASON A PRINGLE-PARKER/
Primary Examiner, Art Unit 2616